
	

114 S2549 IS: Treating Small Airports with Fairness Act of 2016
U.S. Senate
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2549
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2016
			Mr. Merkley (for himself, Mr. Barrasso, Mr. Enzi, Mr. Wyden, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Transportation Security Administration to conduct security screening at certain
			 airports, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Treating Small Airports with Fairness Act of 2016.
		2.Conduct of security screening by the Transportation Security Administration at certain airports
 (a)In generalThe Administrator of the Transportation Security Administration shall provide for security screening to be conducted by the Transportation Security Administration at, and provide all necessary staff and equipment to, any airport—
 (1)that lost commercial air service on or after January 1, 2013; and
 (2)the operator of which, following the loss described in paragraph (1), submits to the Administrator—
 (A)a request for security screening to be conducted at the airport by the Transportation Security Administration; and
 (B)written confirmation of a commitment from a commercial air carrier— (i)that the air carrier desires to resume commercial air service at the airport; and
 (ii)to resume such service not later than one year after the date of the submission of the request under subparagraph (A).
 (b)DeadlineThe Administrator of the Transportation Security Administration shall ensure that the process of implementing security screening by the Transportation Security Administration at an airport described in subsection (a) is complete not later than the later of—
 (1)the date that is 90 days after the date on which the operator of the airport submits to the Administrator a request for such screening under paragraph (2)(A) of that subsection; or
 (2)the date on which the air carrier intends to resume commercial air service at the airport.  